MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),                                   Oct 30 2017, 10:08 am

this Memorandum Decision shall not be                                         CLERK
regarded as precedent or cited before any                                 Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald Graham,                                           October 30, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1705-CR-1028
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark Stoner,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G06-1104-FA-26410



Altice, Judge.


                                         Case Summary


Court of Appeals of Indiana | Memorandum Decision 49A05-1705-CR-1028 | October 30, 2017           Page 1 of 5
[1]   Ronald Graham appeals following his convictions for class A felony attempted

      robbery and class A misdemeanor carrying a handgun without a license. On

      appeal, Graham argues that the State presented insufficient evidence to support

      his attempted robbery conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On November 16, 2010, Cory Trotter agreed to meet Graham at an

      Indianapolis gas station to sell Graham marijuana. When Trotter arrived at the

      gas station, he got into Graham’s car, bringing a bag containing five ounces of

      marijuana with him. Graham and Trotter spoke briefly before Graham reached

      behind his seat and pulled out a handgun. Graham pointed the gun at Trotter

      and said “[y]ou know what this is.” Transcipt at 44. Graham ordered Trotter

      not to move and told him “[t]his is how you going to get done. This is all part

      of the game.” Id. at 45. Graham then told Trotter to put his hands on the

      window, but instead of doing so, Trotter tried to grab the gun. A struggle

      ensued, during which Graham’s car rolled out of the gas station parking area

      and onto a grassy embankment. The struggle culminated in Graham shooting

      Trotter three times. Trotter then stumbled out of the car and ran into the gas

      station for help. Graham, who is partially paralyzed, got out of his car and

      limped away on his crutches, taking the gun with him.


[4]   As a result of these events, the State charged Graham with attempted murder

      and attempted robbery, both class A felonies, as well as class A misdemeanor

      Court of Appeals of Indiana | Memorandum Decision 49A05-1705-CR-1028 | October 30, 2017   Page 2 of 5
      carrying a handgun without a license. A jury trial was held in September 2011,

      at the conclusion of which Graham was found guilty as charged. Graham was

      sentenced to thirty years, and his convictions were affirmed on direct appeal.

      Graham subsequently filed a petition for post-conviction relief, which was

      granted on February 19, 2016. As a result, Graham’s convictions were vacated.


[5]   On March 20, 2017, the State retried Graham at a bench trial. At the

      conclusion of the evidence, the trial court acquitted Graham of attempted

      murder, but found him guilty of attempted robbery and carrying a handgun

      without a license. Graham was sentenced to twenty years executed, and this

      appeal ensued.


                                          Discussion & Decision


[6]   Graham argues that the State presented insufficient evidence to support his

      attempted robbery conviction. Specifically, he argues that Trotter’s testimony

      should be disregarded as incredibly dubious. The standard of review for

      sufficiency claims is well settled; this court will neither reweigh the evidence nor

      judge the credibility of witnesses. Jackson v. State, 925 N.E.2d 369, 375 (Ind.

      2010). Rather, we will consider only the evidence favorable to the judgment

      and all reasonable inferences therefrom. Alvies v. State, 905 N.E.2d 57, 61 (Ind.

      Ct. App. 2009). The uncorroborated testimony of a single witness is sufficient

      to support a conviction, even where the witness in question is the victim. Ferrell

      v. State, 565 N.E.2d 1070, 1072-73 (Ind. 1991).




      Court of Appeals of Indiana | Memorandum Decision 49A05-1705-CR-1028 | October 30, 2017   Page 3 of 5
[7]   The doctrine of incredible dubiosity, however, allows a reviewing court to

      reevaluate the credibility of a witness when “a sole witness presents inherently

      improbable testimony and there is a complete lack of circumstantial evidence.”

      Fajardo v. State, 859 N.E.2d 1201, 1208 (Ind. 2007). “Application of this rule is

      rare and the standard to be applied is whether the testimony is so incredibly

      dubious or inherently improbable that no reasonable person could believe it.”

      Id. The rule does not apply when testimony is corroborated by additional

      witnesses or circumstantial evidence. Thompson v. State, 765 N.E.2d 1273, 1274

      (Ind. 2002).


[8]   In order to support the attempted robbery conviction, the State was required to

      prove that Graham took a substantial step toward intentionally taking property

      from Trotter by force, resulting in serious bodily injury to Trotter. See Ind.

      Code § 35-42-5-1 (2013); Ind. Code § 35-41-5-1. Trotter testified that he met

      Graham at a location Graham had selected to carry out a drug deal, and that

      Graham had given him a false name. Trotter testified further that Graham did

      not purchase the marijuana as they had agreed, and instead produced a

      handgun, pointed it at Trotter, and ordered him not to move and to put his

      hands on the window. When Trotter tried to disarm Graham, Graham shot

      him three times. This evidence is plainly sufficient to support Graham’s

      attempted robbery conviction.


[9]   Nevertheless, Graham argues that Trotter’s testimony is incredibly dubious,

      relying principally on Trotter’s admission that he lied to investigators several

      times about the reason for his meeting with Graham in an apparent attempt to

      Court of Appeals of Indiana | Memorandum Decision 49A05-1705-CR-1028 | October 30, 2017   Page 4 of 5
       hide his own illegal activities. This is not a proper basis on which to invoke the

       incredible dubiosity rule. “The rule applies only when a witness contradicts

       herself or himself in a single statement or while testifying, and does not apply to

       conflicts between multiple statements.” Carter v. State, 31 N.E.3d 17, 31 (Ind.

       Ct. App. 2015), trans. denied. Graham’s remaining arguments are blatant

       requests to reweigh the evidence and judge the credibility of witnesses, which

       we will not indulge. There is nothing inherently improbable about Trotter’s

       testimony, and it was plainly sufficient to support Graham’s attempted robbery

       conviction.


[10]   Judgment affirmed.


[11]   Baker, J. and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1705-CR-1028 | October 30, 2017   Page 5 of 5